Case 1:18-cr-00904-CI\/| Document 2 Filed 12/20/18 Page 1 of 19

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED sTATss oF AMERICA

 

_ v. _
NATALYA VLADIMIROVNA VESELNITSKAYA,

Defendant.

   

COUNT ONE
(Obstruction of Justice)

The Grand Jury charges:
Introduction

l. At all times relevant to this Indictment, NATALYA
VLADIMIROVNA VESELNITSKAYA, the defendant, was a Russian
national and attorney advising the defendants and claimants in
United States v. Prevezon Holdings, Ltd., et al., No. 13 Civ.
6326 (the “Prevezon Action”), a civil asset forfeiture and money
laundering penalty action that was pending before the United
States District Court in this District (the “U.S. District
Court”) from on or about September 10, 2013 to on or about March
8, 2018.

2. As set forth herein, NATALYA VLADIMIROVNA
VESELNITSKAYA, the defendant, obstructed justice in the Prevezon
Action through her submission to the U.S. District Court of an

intentionally misleading declaration that, among ether things,

 

Case 1:18-cr-00904-CI\/| Document 2 Filed 12/20/18 Page 2 of 19

represented the supposed investigative findings by the Russian
Government related to the Prevezon Action as independently
drafted. In truth and in fact, and as VESELNITSKAYA well knew
but concealed from the Court/ VESELNITSKAYA, a member of the
defense team in the Prevezon Action, had participated in
drafting those supposed independent investigative findings in
secret cooperation with a senior Russian prosecutor. In so
doing, VESELNITSKAYA obstructed the civil proceeding in the
Prevezon Action then pending in this District.

Background of Prevezon Action

 

3. Through the Prevezon Action, the United States
Government sought to recover several million dollars’ worth of
property, mainly New York real estate, on the ground that that
this property was involved in laundering a portion of the
proceeds cf a Russian tax fraud scheme (the “Russian Treasury
Fraud”). See Verified Complaint (the “Complaint”) I 2, United
States v. Prevezon Holdings, Ltd., 13 Civ. 6326 (filed Sept. lO,
2013) (ECF No. l).

4. The Complaint alleged that the Rnssian Treasury
Fraud was an elaborate tax refund fraud scheme in which a
criminal organization including corrupt Russian government
officials defrauded Russian taxpayers out of approximately 5.4

billion rubles, or over $200 million. Among other things, the

2

 

 

Case 1:18-cr-OO904-CI\/| Document 2 Filed 12/20/18 Page 3 of 19

Complaint alleged that the Russian Treasury Fraud consisted of
stealing the corporate identities of three companies held by a
foreign investment fund advised by an investment company
(“lnvestment Company-l”), manufacturing false contractual
defaults against the stolen companies, and claiming tax refunds
on the basis of those false corporate liabilities. Complaint
II 18-45.

5. The Complaint further alleged that persons
associated with Investment Company-l attempted to report the
Russian Treasury Fraud to Russian authorities but were subject
to retaliatory prosecutions by the Rnssian Government, Complaint
LI 55-63; that the proceeds from the Russian Treasury Fraud were
moved through an elaborate network of shell companies; and that
approximately $1.96 million was ultimately transferred by shell
companies to a real estate company (“Real Estate Company-l”)
which was a defendant and property claimant in the Prevezon
Action, Complaint ll 75M102.

6. The asset forfeiture and civil penalty claims in
the Prevezon Action were premised on the allegation that Real
Estate Company-l and associated entities committed money
laundering, with the Russian Treasury Fraud constituting the
principal predicate offense for money laundering. Complaint

ll 119-53.

 

 

Case 1:18-cr-OO904-CI\/| Docurnent 2 Filed 12/20/18 Page 4 of 19 l

7. The Prevezon Action was contested by multiple
defendants and property claimants, including Real Estate
Company-l and associated persons and entities (collectively the
“Prevezon Action Defendants”).

8. Counsel of record for the Prevezon Action
Defendants were U.S. lawyers employed by several different U.S,#q
baSed law firms. NA'I‘ALYA VLADIMIROVNA VESELNITSKAYA, the
defendant, was retained to assist the Prevezon Action Defendants
in the defense of the Prevezon Action.

The MLAT Reguest and the Russian MLAT Response

 

9. On or about March 21, 2014, in connection with
and for use in the Prevezon Action, the U.S. Government sent the
Russian Government a request pursuant to a Mutual Legal
Assistance Treaty (the “MLAT Request”). The MLAT Request
sought, among other things, records regarding the commission of
the Russian Treasury Fraud and Russian bank records showing the
flow of the Russian Treasury Fraud's proceeds.

10. In or about late August 2014, the U.S. Government
received a response to the MLAT Request from the Russian
Government, which included a lé-page Russian language document
from the Office of the Prosecutor General of the Russian

Federation (the “Russian MLAT Response”).

 

 

Case 1:18-cr-OO904-CI\/| |_I)ocum,ent 2 Filed 12/20/18 Page 5 of 19 ‘

ll. The Russian MLAT Response consisted of a number
of supposed investigative findings purportedly from a Russian
government investigation. These supposed findings purported to
exonerate all Russian government personnel of the Russian
Treasury Fraud, to exonerate Real Estate Company-l of receiving
proceeds of the Russian Treasury Fraud, and to accuse, among
others, personnel associated with lnvestment Company-l of
committing the Russian Treasury Fraud.

12. Among the persons the Russian MLAT Response
purported to accuse of committing the Russian Treasury Fraud was
Sergei Magnitsky, a legal advisor for Investment Company~l, whom
the U.S. Government alleged in the Prevezon Action had
participated in reporting the Russian Treasury Fraud to Russian
authorities but had been arrested in a retaliatory proceeding,
Complaint ii 55”62.

13. Another person the Russian MLAT Response
purported to accuse of committing the Russian Treasury Fraud was
the CEO of Investment Companywl (“CEO-l”). CEO-l had
participated in publicizing the Russian Treasury Fraud and in
lobbying the U.S. Government to pass a law imposing sanctions on
persons involved in the prosecution and custodial treatment of
Magnitsky, and on persons involved in the Russian Treasury

Fraud.

 

 

Case 1:18-cr-OO904-CI\/| Docum,ent 2 Filed 12/20/18 Page 6 of 19 1

14. The Russian MLAT Response described its purported
findings as a report by the Office of the Prosecutor General of
the Russian Federation of “the results of the investigation
carried out in its territory” and made various references to its
supposed investigation. lt did not contain any indication that
any of its content was drafted by any non-Russian-government
person, including, in particular, by NATALYA VLADIMIROVNA
VESELNITSKAYA, the defendant, who was acting on behalf of the
Prevezon Action Defendants.

15. The Russian MLAT Response described its purported
investigative findings as reasons why the Russian Government was
unwilling to provide the records requested in the MLAT Request.

16. On or about June 15, 2015, the U.S. Government
produced a copy of the Russian MLAT Response to the Prevezon
Action Defendants' U.S. counsel in the course of pretrial
discovery. The Government had previously declined requests by
the Prevezon Action Defendants' U.S. counsel for copies of the
Russian MLAT Response in advance of formal discovery
productions.

The VESELNITSKAYA Declaration

17. On or about November 3, 2015, the U.S. Government
moved for partial summary judgment in the Prevezon Action (the

“Government Motion”), requesting a ruling that there was no

6

 

 

Case 1:18-cr-OO904-CI\/| Document 2 Filed 12/20/18 Page 7 of 19 ,

genuine dispute of material fact that the Russian Treasury Fraud
occurred and constituted a predicate offense for money
laundering.

18. On or about the night of November 17 and early
morning of November lS, 2015, the Prevezon Action Defendants
filed their papers in opposition to the Government Motion,
including a memorandum of law and a declaration by NATALYA
VLADIMIROVNA VESELNITSKAYA, the defendant (the “VESELNITSKAYA
Declaration”). ln their memorandum of law, the Prevezon Action
Defendants cited the VESELNITSKAYA Declaration for their claim
that the Russian MLAT Response was exculpatory evidence that
would provide a basis to deny the Government Motion. in
particular, citing the Russian MLAT Response among other things,
the Prevezon Action Defendants argued that the Russian Treasury
Fraud was perpetrated not by corrupt Russian government
officials as the U.S. Government had alleged, but by CEO~l and
other persons associated with lnvestment Company~l.

19. The VESELNITSKAYA Declaration, which was signed
by NATALYA VLADIMIROVNA VESELNITSKAYA, the defendant, under
penalty of perjury and dated November l7, 2015, attached a copy
of the Russian MLAT Response. As set forth and quoted in
paragraphs 27 and 28, below, the VESELNITSKAYA Declaration

emphasized (a) that VESELNITSKAYA had gone to great lengths to

7

 

Case 1:18-cr-OO904-CI\/| Document 2 Filed 12/20/18 Page 8 of 19

obtain a copy of the Russian MLAT Response through the Russian
legal system, by filing a Russian court proceeding to obtain it
after allegedly being rebuffed by the Russian Prosecutor
General's Office, and (b) that the substance of the Russian MLAT
Response was a persuasive reason to find the Prevezon Action
without merit.

20. The VESELNITSKAYA Declaration did not disclose
(a) that NATALYA VLADIMIROVNA VESELNITSKAYA, the defendant, in
fact had access to drafts of the Russian MLAT Response provided
by a representative of the Prosecutor General's Office, (b) that
VESELNITSKAYA in fact participated in drafting and editing the
Russian MLAT Response, or (c) that VESELNITSKAYA received
assistance from the Prosecutor General's Office concerning the
filing of a legal complaint against that very Office to obtain
the Russian MLAT Response, which had the effect of making it
appear outwardly that VESELNITSKAYA had been required to go
through formal Russian channels to have any access to the
Russian MLAT Response.

VESELNITSKAYA’s Role in Drafting the Russian MLAT Response

21. In truth and in faCt, NATALYA VLADIMIROVNA
VESELNITSKAYA, the defendant, participated in the drafting of
the Russian MLAT Response, and she did so during the time period

when she acted as legal advisor to the Prevezon Action

8

 

 

CaSe-1:18-cr-OO904-CI\/| Docurnent2 Filed 12/20/18 Page9 of 19 `

Defendants. In particular, on July 31 and August l, 2014,
VESELNITSKAYA sent emails to the personal email account of a
supervising Russian prosecutor in the Russian Prosecutor
General's Office (the “Russian Prosecutor”) attaching drafts of
the Russian MLAT Response with numerous tracked changes and
comments. In one of these emails, VESELNITSKAYA also copied the
father of the owner of Real Estate Company-l.

22. Later on August l, 2014, the Russian Prosecutor
sent to VESELNITSKAYA a revised draft of the Russian MLAT
Response that included, after its draft conclusion, a number of
informal notes about additional insertions to make.

23. The tracked changes in the two drafts of the
Russian MLAT Response sent by NATALYA VLADIMIROVNA
VESELNITSKAYA, the defendant, to the Russian Prosecutor on July
31 and August 1, 2014, included, among other things, insertions
of approximately 29 paragraphs describing the supposed actions
of CEO-l, Magnitsky, and other persons associated with
Investment Company-l supposedly carrying out the Russian
Treasury Fraud, and insertions of approximately two paragraphs
describing the flow of funds through certain shell companies the
U.S. Government had alleged sent fraud proceeds to Real Estate
Company-l. A comparison of these insertions to the final

Russian MLAT Response in fact sent by the Russian Government to

9

 

 

Case 1:18-cr-OO904-CI\/| Document 2 Filed 12/20/18 Page 10 of 19_

the U.S. Government reveals that many of the inserted claims

sent by VESELNITSKAYA to the Russian Prosecutor were adopted,
either essentially verbatim, in rephrased form, or with light
edits.

24. Certain of the claims that were inserted in the
drafts sent by VESELNITSKAYA - and that appeared in some form in
the final Russian MLAT Response - were subsequently repeated in
the Prevezon Action Defendants' papers opposing the Government
Motion. These claims were offered in supposed support of the
Prevezon Action Defendants' argument that persons associated
with Investment Company-l, not corrupt Russian government
officials, committed the Russian Treasury Fraud.

The Russian Prosecutor's Assistance to VESELNITSKAYA in Filing a
Formal Complaint to Obtain the Russian MLAT Response

25. As set forth in paragraph 26, below, after the
final Russian MLAT Response was completed, the Russian
Prosecutor who had previously exchanged drafts of the Russian
MLAT ReSpOnSe With NATALYA VLADIMIROVNA VESELNITSKAYA, the
defendant, provided VESELNITSKAYA with assistance in creating
the false impression that VESELNITSKAYA had not collaborated
with the Russian Prosecutor to draft that very document, and
assistance in obtaining an official copy of the Russian MLAT

Response in a way that would not reveal her participation in the

lO

 

 

Case 1:18-cr-OO904-CI\/| Document 2 Filed 12/20/18 Page 11 of 19

drafting of the document. The Russian Prosecutor accomplished
this by assisting VESELNITSKAYA in filing a formal complaint
against the Prosecutor General’s Office - the same office that
employed the Russian Prosecutor _ seeking access to the Russian
MLAT Response.

26. Specifically, on or about June 2, 2015, the
Russian Prosecutor, from a personal email account, sent to
VESELNITSKAYA a Microsoft Word document which appeared to be a
draft legal filing made in the name of NATALYA VLADIMIROVNA
VESELNITSKAYA, the defendant, and addressed to the General
Prosecutor of the Russian Federation. In the draft legal
filing, VESELNITSKAYA stated that the Office of the Prosecutor
General purportedly denied VESELNITSKAYA access to the MLAT
Request and the Russian MLAT Response, and VESELNITSKAYA sought
reconsideration of that denial.

The VESELNITSKAYA Declaration's Misleading Statements

 

27. In the VESELNITSKAYA DeClaratiOn filed With the
U.S. District Court in the Prevezon Action, NATALYA VLADIMIROVNA
VESELNITSKAYA, the defendant, described being forced, in order
to obtain a copy of the Russian MLAT Response, to seek a Russian
court order overturning the refusal by the Prosecutor General’s

Office to provide it, stating:

ll

 

 

Case 1:18-cr-OO904-CI\/| Document 2 Filed 12/20/18 Page 12 of 19,

“When the U.S. Government withheld the
diplomatic exchange from Defendants, l filed
a request with the Prosecutors Office of the
Russian Federation which was denied. The
Russian prosecutors attempted to withhold
the correspondence on the grounds that the
United States had represented that this case

was criminal (a false representation) and

 

asked them to keep their information secret.

I have considered that action illegal, and

 

challenged this action in court. The

Russian court determined that the case is

civil and ordered the prosecutor to release

the correspondence, which confirms that the

USAO misrepresented to the Russian

Federation that this civil action is

Criminal.”
In making these representations to the U.S. District Court,
VESELNITSKAYA did not disclose that she had in fact participated
in drafting the Russian MLAT Response in cooperation with the
Russian Prosecutor, or that she had received assistance from the
Russian Prosecutor in filing a complaint with the Prosecutor

General's Office seeking the Russian MLAT Response.

12

Case 1:18-cr-OO904-CI\/| '\ Document 2 Filed 12/20/18 Page 13 of 19l

28. In the VESELNITSKAYA Declaration filed with the
Court in the Prevezon Action, NATALYA VLADIMIROVNA
VESELNITSKAYA, the defendant, described the Russian MLAT
Response as exculpatory evidence showing the Prevezon Action to
be without merit, stating:

“The Russian response to the United States

request stated that the Russian crime

 

alleged in the United States' complaint did

 

not occur and that the story in the
complaint was an attempt by [CEO-l] to
‘discredit the law enforcement and judicial
authorities of Russia investigating his
criminal activities.' . . . . Even after
receiving this diplomatic note, the
Government continued to allege the same
discredited facts. Only when Defendants
conducted the investigation that the
Government should have has the truth come
out.”

In making these representations to the U.S. District

Court, VESELNITSKAYA did not disclose that she had in

fact participated in drafting the Russian MLAT

Response in cooperation with the Russian Prosecutor.

l3

Case 1:18-cr-OO904-CI\/| Document 2 Filed 12/20/18 Page 14 of 194

29. On or about November 30, 2015, the Court denied
the Government Motion seeking partial summary judgment.

The False Motion in Limine Statement

 

30. In addition to using the Russian MLAT Response as
a basis for opposition to the U.S. Government's summary judgment
motion, the Prevezon Action Defendants’ U.S. counsel referred to
the Russian MLAT Response in multiple subsequent filings with
the U.S. District Court during the litigation of the Prevezon
Action.

31. Among these references was a motion in limine
filed on March 23, 2017, in which the Prevezon Action Defendants
sought to bar the U.S. Government from using at trial evidence
obtained through MLAT requests to other countries (which, unlike
Russia, had provided the U.S. Government with requested-
evidence). In this motion in limine, the Prevezon Action
Defendants characterized the Russian MLAT Response as
“exculpatory” evidence and complained of the U.S. Government's
refusal to produce that document in advance of formal discovery
productions.

32. In responding to Prevezon Action Defendants’
motion in limine, the U.S. Government advised the Court of
circumstantial evidence it possessed suggesting that the

Prevezon Action Defendants had had advance notice of the timing

14

 

 

Case 1:18-cr-OO904-CI\/| Dlocument 2 Filed 12/20/18 Page 15 of 19

of the Russian MLAT Response’s transmission to the U.S.
Government. The Prevezon Aotion Defendants protested any such
claim, again citing to information furnished by NATALYA
VLADIMIROV`NA VESELNITSKAYA, the defendant.

33. Specifically, the Prevezon Action Defendants'
U.S. counsel filed a memorandum of law on or about April 2l,
2017 (the “Motion in Limine Reply”) stating, in part: “[T}he
Government’s complaint that Defendants ‘apparently had notice of
the precise timing of the Russian response to the Government’s
legal assistance request before the Government did,’ is just
wrong. . . . The only information the Russian Federation had
provided to Defendants was that an MLAT request had been made.”
(citation omitted, emphasis added), and in support of that
statement they cited a letter sent from the Prosecutor General's
OffiC€ tO NATALYA VLADIMIROVNA VESELNlTSKAYA, the defendant, On
July 2, 2014 acknowledging receipt of the MLAT Request. A
declaration submitted together with the Motion in Limine neply
included a copy of this letter and a translation.

34. In the immediate period leading up to the filing
of the Motion in Limine Reply and the letter to VESELNITSKAYA,
an email account used by VESELNITSKAYA exchanged numerous emails
with the Prevezon Action Defendants' U.S. counsel who filed the

Reply.
l§

 

 

Case 1:18-cr-OO904-CI\/| Document 2 Filed 12/20/18 Page 16 of 19 4

35. AS NATALYA VLADIMIROV'NA VESELNITSKAYA, the
defendant, well knew, the statement, “The only information the
Russian Federation had provided to Defendants was that an MLAT
request had been made,” was false. By the time the Russian MLAT
Response was sent in August 2014, the Russian Prosecutor had
provided VESELNITSKAYA with multiple drafts of the Russian MLAT
Response and VESELNITSKAYA had participated in drafting the
Russian MLAT Response.

36. The U.S. District Court denied the motion in
limine.

3?. The final exhibit list submitted by the Prevezon
Action Defendants prior to trial listed the Russian MLAT
Response as a defense trial exhibit upon which they intended to
rely at trial.

38. Shortly before trial, the Prevezon Action
settled.

Statutory Allegations

 

39. On or about November 17, 2015, in the Southern
District of New York and elsewhere, NATALYA VLADIMIROVNA
VESELNITSKAYA, the defendant, did corruptly influence, obstruct
and impede and endeavor to influence, obstruct and impede the
due administration of justice in the Prevezon Action, in the

U.S. District Court for the Southern District of New York, to

16

 

 

Case 1:18-cr-OO904-CI\/| [_)ocument 2 Filed 12/20/18 Page 17 of 19 `

wit, VESELNITSKAYA made to the Court a false and misleading
declaration implying that she had not participated in drafting
the Russian MLAT Response and that she had had no access to the
Russian MLAT Response from the Russian Government other than
pursuant to a court order, when in truth and in fact, and as
VESELNITSKAYA well knew, VESELNITSKAYA had participated in
drafting the Russian MLAT Response and had received assistance
from a Russian prosecutor in obtaining access to both drafts and
the final version of the Russian MLAT Response.

(Title 18, United States Code, Sections 1503(a) and 2.)

FORFEITURE ALLEGATION

 

40. As a result of committing the offense alleged in
COunt One Of this Indictment, NATALYA VLADIMIROVNA
VESELNITSKAYA, the defendant, shall forfeit to the United
States, pursuant to Title 18, United States Code, Section
9Sl(a)(l)(C) and Title 28, United States Code, Section 2461, all
property, real and personal, which constitutes or is derived
from proceeds traceable to the commission of the offense alleged
in Count One of this Indictment.

Substitute Asset Provision

 

41. If any of the above~described forfeitable
property, as a result of any act or omission of NATALYA

VLADIMIROVNA VESELNITSKAYA, the defendant:

17

 

 

Case 1:18-cr-OO904-CI\/| Document 2 Filed 12/20/18 Page 18 of 19 `

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third person;

c. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. §

853(p), to seek forfeiture of any other property of said

defendant up to the value of the above forfeitable property.
(Title 18, United States Code, Section 981; Title 21, United

States Code, Section 853; and Title 28, United States Code,
Section 2461.)

 
 

W ' "" "/L/w /§W§/i/\w § §.QWM

FoREJéRsoN GEOFFREWS. BERMAN
uNITED sTA'I‘ss ATTORNEY

 
 

18

 

l y Case 1:18-cr-OO904-CI\/| Document\2' Filed 12/20/18 Page 19 of 19

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
_ v. _.
NATALYA VLADIMIROVNA VESELNITSKAYA,

Defendant.

 

INDICTMENT
18 Cr.

(Title 18, United States Code, Sections l503(a) and 2.}

GEOFFREY S. BERMAN
United States Attorney.

 

©M@wbe£» ga jean

T(@E' alan maa.amwi.
o .s» Mf§`>ab{a infirm

 

